Citation Nr: 1325924	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  11-11 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for an anxiety disorder and depressive disorder.  

2.  Entitlement to a total disability rating for compensation based on individual unemployability.  


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1967 to August 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).  

While on appeal in a rating decision in September 2010, the RO increased the rating to 50 percent rating, effective from the date of the grant of service connection.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

On VA examination in May 2011, the VA examiner reported that the Veteran was not totally occupationally impaired, but the Veteran stated that he had difficulty keeping a job because he was hard to get along with.  The VA examiner did not specifically address whether the Veteran was unemployable. 

As the record is insufficient to decide the claims further development under the duty to assist is needed.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the current level of occupational and social impairment due to the service-connected psychiatric disorders. 




The VA examiner is asked for an opinion on whether the Veteran is unable to follow a substantially gainful occupation as a result of his service-connected disability. 

The Veteran's file must be provided to the VA examiner for review. 

2.  After the above development, adjudicate the claim for increase and the claim for a total disability rating under 38 C.F.R. § 4.16.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals






Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

